Citation Nr: 1401769	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-36 398	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to a rating in excess of 10 percent for residuals of fracture of the right medial malleolus.

6.  Entitlement to a rating in excess of 10 percent for arthritis of the left wrist, previously evaluated as residuals of fracture of the left distal radius and styloid process of the ulna with arthritis.

7.  Entitlement to a rating in excess of 10 percent to residuals of fracture of the left distal fibula and posterior malleolus of the left tibia with post operative tear of the deltoid ligament.

8.  Entitlement to a rating in excess of 10 percent for thrombophlebitis of the left thigh with varicose veins of the left lower leg.

9.  Entitlement to a rating in excess of 10 percent for scars of the right side of the neck, forehead and scalp.

10.  Entitlement to a compensable rating for residuals of fracture of the left 3rd rib.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to an effective date prior to November 4, 2009 for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2008 and June 2010 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Albuquerque, New Mexico and Denver, Colorado, which denied the benefits sought on appeal.  The jurisdiction of the case lies with the RO in Denver, Colorado.

The issues of entitlement to service connection for a low back disability and for migraine headaches, entitlement to a rating in excess of 10 percent for residuals of fracture of the right medial malleolus, entitlement to a rating in excess of 10 percent to residuals of fracture of the left distal fibula and posterior malleolus of the left tibia with post operative tear of the deltoid ligament, entitlement to a rating in excess of 10 percent for thrombophlebitis of the left thigh with varicose veins of the left lower leg, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1995 Board decision denied service connection for a low back disorder and migraine headaches and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final March 1995 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a low back disability and migraine headaches.

3.  During the entire rating period under appeal, the Veteran's arthritis of the left wrist, previously evaluated as residuals of fracture of the left distal radius and styloid process of the ulna with arthritis, has been manifested by pain and weakness, productive, at its most severe, of limitation of dorsiflexion to 45 degrees and palmar flexion to 50 degrees.

4.  During the entire rating period under appeal, the Veteran's disability due to scars of the right side of the neck, forehead, and scalp has been manifested by one scar with three disfigurement characteristics (scar that is 5 or more inches (13 or more cm) in length, depressed, and partially adherent to the underlying tissue), and one or two painful scars.

5.  During the entire rating period under appeal, the Veteran's residuals of fracture of the left 3rd rib have not been manifested by rib removal or resection.

6.  The Veteran submitted a claim of entitlement to service connection for PTSD on March 28, 2007, which was granted in an October 2008 rating decision effective March 28, 2007.  He filed a notice of disagreement as to the initial rating assigned for his service-connected PTSD on January 5, 2009.

7.  It is factually ascertainable that the Veteran's PTSD was manifested by total occupational and social impairment on November 8, 2007.


CONCLUSIONS OF LAW

1.  The March 1995 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1994); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for migraine headaches is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for a rating greater than 10 percent for arthritis of the left wrist, previously evaluated as residuals of fracture of the left distal radius and styloid process of the ulna with arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5215 (2013).

5.  The criteria for a 30 percent rating, and not higher, for scars of the right side of the neck, forehead and scalp, prior to October 23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800-7805 (2008).

6.  The criteria for a combined rating of 40 percent (with 30 percent based on disfigurement and 10 percent for one or two painful scars), and no higher, for scars of the right side of the neck, forehead and scalp, since October 23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800-7805 (2008) and (2013).

7.  The criteria for a compensable evaluation for residuals of fracture of the left 3rd rib have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5297 (2013).

8.  The criteria for an effective date of January 5, 2009 for the grant of a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400(o) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claims and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).

Given the favorable disposition of the action here with regard to reopening the claims of entitlement to service connection for a low back disability and migraine headaches, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of those issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA correspondence dated in March 2007 advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the Veteran was informed of what evidence was required to substantiate the claims for increased ratings, of his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the United States Court of Appeals for Veterans Claims (the Court) in Dingess/Hartman.  The March 2007 VA notice as to the increased rating claims was provided prior to the October 2007 initial adjudication in compliance with Pelegrini.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).
The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his post service medical records, and the Veteran's lay statements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided VA examinations in November 2007 to ascertain the current nature and severity of his service-connected disabilities.  The Board finds that these VA examinations were adequate with regard to the claims decided herein because the examination reports provided sufficient detail to determine the current severity of the Veteran's service-connected left wrist, scars and left rib disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board denied the Veteran's claims of service connection for a low back disorder in the March 1995 decision on the basis that a low back disorder was not shown during service and was not shown to be related to service or a service-connected disease or injury.  Concerning this, the Veteran contended that his low back disorder was caused by his service-connected disorders of the lower extremities, which were found to be related to a motor vehicle accident in service.  In the March 1995 decision, the Board also denied the claim of service connection for migraine headaches on the basis that the evidence did not demonstrate that migraine headaches were present in service or were related to service.

The Veteran did not file an appeal to the March 1995 Board decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1994); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

The basis of the prior final denial was the Board's finding that there was no evidence that the Veteran's low back disability or migraine headaches were related to his period of active service or to a service-connected disability.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the March 1995 Board decision that addresses this basis.

Evidence submitted and obtained since the March 1995 Board decision includes VA outpatient treatment records, dated from October 2006 to January 2011, reflecting complaints of and treatments for chronic low back pain and headaches that the Veteran related to an in-service right-sided head trauma; private treatment records from Dr. Chester Wigton dated from November 1992 to February 2000, reflecting treatments for chronic and acute back strain; private medical records from the Mercy Regional Medical Center dated from September 2010 to August 2000; and various lay statements from the Veteran.  In particular, in a March 2007 written statement, the Veteran indicated that he started having terrible headaches right after the in-service motor vehicle accident and continued to experience them over the years.  The Veteran also stated that although it had been determined that his left leg was not shorter than the right leg as he previously claimed, he had begun compensating for the left leg problem when he moved or walked and that caused his back problem.

The Board finds that this evidence addresses the issues of whether the Veteran has a low back disability or migraine headaches that are related to service, and it is presumed credible for the limited purpose of reopening claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for a low back disability and migraine headaches since the March 1995 Board decision.  On this basis, the issues of entitlement to service connection are reopened.

Disability Ratings
Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).

A. Left Wrist

The Veteran's arthritis of the left wrist, previously evaluated as residuals of fracture of the left distal radius and styloid process of the ulna with arthritis is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5215 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Under Diagnostic Code 5215, limitation of motion of the wrist, either major or minor, the maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion (extension) less than 15 degrees or with palmar flexion limited in line with the forearm.  There is no higher disability rating available under Diagnostic code 5215.  For a rating in excess of 10 percent, ankylosis of the wrist must be present.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Normal wrist range of motion is from 80 degrees flexion to 70 degrees extension, with normal ulnar deviation to 45 degrees and normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

At a November 2007 VA joints examination, the Veteran reported symptoms of deformity, pain, stiffness, weakness, and tenderness of the left wrist.  It was noted that the right hand was the Veteran's dominant hand.  The range of motion was palmar flexion to 50 degrees, with pain beginning at 50 degrees; dorsiflexion to 45 degrees, with pain beginning at 45 degrees; radial deviation to 15 degrees, with pain beginning at 15 degrees; and ulnar deviation to 30 degrees, with pain beginning at 30 degrees.  The examiner noted that there was no additional limitation of motion on repetitive use.  There was no joint ankylosis.  It was noted that prior X-rays demonstrated degenerative joint disease in the wrist.  The diagnosis was minor arthritis of the left wrist.  Concerning the Veteran's employability with regards to the left wrist arthritis, the examiner noted that the Veteran ambulated with a cane in his left hand, which would be the wrong side for his complaints of left leg pain, and exhibited no pain behavior in doing so.  Thus, the examiner found that the Veteran was capable of any employment that did not require fine movements of the left wrist.  It was noted that the left wrist disability had no significant effects on general occupational activities; severe effects on chores and exercise; moderate effects on shopping; and no effects on sports, recreation, traveling, feeding, bathing, dressing, toileting, or grooming.

Based on the above, the Board determines that a rating in excess of 10 percent for the left wrist disability is not warranted.  The 10 percent rating is the maximum available for limitation of motion of the wrist without evidence of ankylosis, which the evidence establishes is not present.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.

The Board has considered the effect of pain and weakness reported by the Veteran.  DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40, 4.45.  A 10 percent rating is warranted for dorsiflexion limited to 15 degrees or palmar flexion limited to even with the forearm, or 0 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The Veteran's left wrist range of motion exceeds this degree of limitation even with consideration of pain, being limited to no less than 45 degrees dorsiflexion and 50 degrees of palmar flexion with consideration of pain.  Therefore, the 10 percent rating assigned contemplates loss of function due to pain and weakness.

The Board has considered the Veteran's contentions that an increased rating is warranted for his left wrist disability, but the record fails to demonstrate ankylosis of the left wrist to warrant a higher rating under Diagnostic Code 5214.  As such, the Board concludes that a rating in excess of 10 percent for arthritis of the left wrist is not warranted.

B.  Scars of the Right Neck, Forehead and Scalp

The Veteran's scars disability is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7800 on the basis of disfigurement of the head, face, or neck.

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate ratings for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710 -12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Veteran was provided the new regulations in a June 2010 Statement of the Case.  Consequently, the Board will apply both the old and new regulations in this case.

Diagnostic Code 7800, in effect both prior to and after October 23, 2008, provides ratings for scars of the head, face, or neck.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 80 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Under Diagnostic Code 7803, in effect prior to October 23, 2008, superficial and unstable scars are assigned a 10 percent rating.  A 10 percent rating is the highest rating available under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7804, in effect prior to October 23, 2008, scars that are superficial and painful on examination are assigned 10 percent evaluation.  A 10 percent rating is the highest rating available under Diagnostic Code 7804.

Effective October 23, 2008, the characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, remained unchanged by the amendments of October 2008.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more such scars warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.

At a November 2007 VA scars examination, the Veteran reported pain but denied skin breakdown.  On physical examination, the Veteran had two superficial scars.  One scar was a 9 cm. by less than 0.25 cm., flesh-colored linear scar on the right neck extending up to the front of the tragus.  It was non-tender to palpation, and without adherence, tissue loss, skin breakdown, inflexibility or depression.  The other scar was a horseshoe-shaped, slightly hypo-pigmented scar, with a total length of 16 cm. and a maximum width of 0.5 cm. from the right forehead extending up onto the scalp.  There was very mild depression and adherence over a small portion of the beginning of the scar on the forehead, but no tenderness, tissue loss, skin breakdown, or inflexibility was shown.  The diagnoses were superficial scars of the right neck and forehead.  As to the disability's effects on the Veteran's employability, the examiner stated that the scars did not preclude any type of employment.

When considering the regulations prior to and since October 23, 2008, the Veteran's disability due to scars of the right side of the neck, forehead and scalp has been manifested by three disfigurement characteristics pursuant to the criteria listed under Diagnostic Code 7800, Note (1).  See 38 C.F.R. § 4.118 (2008) and (2013).  The Veteran's scar from the right side of the forehead extending up onto the scalp was over 13 cm. in length, very mildly depressed and involved adherence over a small portion of the scar.  Resolving any doubt in the Veteran's favor, this evidence demonstrates that the Veteran's disability has been manifested by three disfigurement characteristics, and a 30 percent rating under Diagnostic Code 7800 is warranted throughout the entire period under appeal.  See 38 C.F.R. § 4.118 (2008) and (2013).

Next, the Board will consider whether a rating in excess of 30 percent is warranted either prior to or since the amendment of the regulations in October 2008.

First, prior to October 28, 2008, a rating in excess of 30 percent for the Veteran's scars disability would only be available if there was evidence of four or more characteristics of disfigurement.  As demonstrated above, the Veteran's disability only involved three characteristics of disfigurement (a scar that is 5 or more inches (13 or more cm.) in length, mildly depressed, and partially adherent to the underlying tissue) pursuant to the criteria listed under Diagnostic Code 7800, Note (1).  As such, a rating in excess of 30 percent is not warranted for the period prior to October 23, 2008.  See 38 C.F.R. § 4.118 (2008).

Since the amendment of the regulation, effective October 23, 2008, the rating criteria under Diagnostic Code 7800, Note (4) now allows separate ratings for a scar that causes disfigurement and is either painful or unstable, and those ratings are then combined into an overall rating.  Here, although at the November 2007 VA examination the examiner noted that the scars were non-tender on palpation, the Veteran has repeatedly reported pain associated with the scars.  At the November 2007 VA examination and in his December 2008 notice of disagreement, he stated that the scars have caused great pain and discomfort over the years.  Lay testimony is competent to establish the presence of observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Resolving any doubt in the Veteran's favor, the Board also finds the Veteran's lay testimony regarding painful scars to be credible.  As such, when considering this symptomatology associated with the Veteran's scars disability, a separate 10 percent rating is warranted for one or two painful scars under Diagnostic Code 7804.  See 38 C.F.R. § 4.118 (2013).  Pursuant to 38 C.F.R. § 4.25, this separate 10 percent rating will be combined with the 30 percent rating for disfigurement in order to afford the Veteran a combined rating of 40 percent for his scars disability, effective from October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (4) (2013).

A higher separate rating would only be available under Diagnostic Code 7804, if the Veteran's scars disability involved three or more scars, or at least one scar is considered painful and unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2013).  However, the evidence of record clearly demonstrates that the Veteran's scars disability is only manifested by two scars.  Furthermore, at no point during the period under appeal has either of the scars been evaluated as unstable.  Rather, the November 2007 VA examiner concluded that both scars were without skin breakdown.

The Board has also considered whether higher rating would be available for based on any other disabling effect(s) under Diagnostic Code 7805, but the evidence shows no other disabling effects associated with the scars, aside from pain.  See 38 C.F.R. § 4.118 (2013).

In short, the Board finds that an increased rating of 30 percent is warranted prior to October 23, 2008, and thereafter, a combined increased rating of 40 percent for the Veteran's scars disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008) and 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2013).

C.  Left 3rd Rib

The Veteran's residuals of fracture of the left 3rd rib are currently evaluated at a noncompensable rating by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5297, concerning the removal of ribs.  

Under Diagnostic Code 5297, ratings are assigned for the removal of one, or resection of two or more, ribs, without regeneration (10 percent); two ribs (20 percent); three or four ribs (30 percent); five or six ribs (40 percent); and more than six ribs (50 percent).

The Veteran was provided with a VA bones examination in November 2007, at which time the examiner noted that based upon a review of the claims file, the Veteran sustained a fracture of the left 3rd rib in 1966.  No current complaints were reported as regards the rib disability.  The examiner noted that the left rib disability had no significant effects on general occupational activities or usual daily activities.

There is no evidence in the record suggesting that the Veteran underwent a removal or resection or one or more ribs.  The Board is therefore unable to conclude that this disability picture warrants a compensable rating under either Diagnostic Code 5297 or 38 C.F.R. §§ 4.40, 4.45, or 4.59.  As such, the claim for a compensable rating must be denied.  38 C.F.R. § 4.31.

D.  Other Considerations

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected left wrist, scars, and left rib disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's left wrist disability is evaluated by the rating criteria which specifically contemplate the degree of limitation of motion of the wrist caused by this disability, taking into account any additional functional loss caused by the Veteran's reported pain and weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  The Veteran's scars disability is evaluated by the rating criteria which specifically contemplate the characteristics of disfigurement, such as size and texture, as well as pain and any other disabling effects associated with this disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  The noncompensable rating assigned for the Veteran's residuals of fracture of the left 3rd rib recognizes that he has had a rib fracture in the past; however, this fracture has healed, and, there are no symptoms/impairment of function shown or alleged that are not encompassed by the criteria for the noncompensable rating.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his left wrist, scars, and left rib disabilities that have been unaccounted for by the current schedular ratings.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).
Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's left wrist, scars, and left rib disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board finds that the evidence is against the assignment of ratings greater than those assigned herein for the Veteran's service-connected left wrist, scars and left rib disabilities, at any time during the rating period on appeal.  As such, staged ratings are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

As the preponderance of the evidence is against the Veteran's claims for ratings greater than those assigned herein, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Earlier Effective Date

The Veteran is seeking an effective date prior to November 4, 2009 for the grant of a 100 percent rating for PTSD.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2013).  A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2013).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. § 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2013).  The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In an October 2008 rating decision, the RO granted a 100 percent disability rating for PTSD effective the date of November 4, 2009, on the basis that the findings contained in the report of a November 4, 2009 VA examination supported the assignment of a 100 percent rating for PTSD.

In this case, the Veteran submitted a March 28, 2007 claim, in which he claimed entitlement to service connection for PTSD.  In an October 2008 rating decision, the RO granted service connection for PTSD, effective March 28, 2007.  The Veteran filed a notice of disagreement as to the initial rating assigned for his service-connected PTSD dated December 17, 2008 and received on January 5, 2009; the Veteran's January 2009 notice of disagreement constitutes a claim for an increased rating for PTSD.

The medical evidence of record reflects that the Veteran was provided a VA examination on November 8, 2007 for initial evaluation of his PTSD.  The VA examiner, who reviewed the Veteran's claims file and conducted a clinical examination of the Veteran, opined in a March 2008 addendum that the Veteran's PTSD symptoms were at severe levels and he was not employable due to his PTSD symptoms.  The examiner explained that the Veteran's anger interfered with maintaining gainful employment on a regular basis.  To that effect, VA psychiatry notes dated during the period prior to the filing of the claim in January 2009 reflect the Veteran's PTSD symptoms of chronic suicidal ideation, homicidal ideation, and severe anxiety and depression, among others.  Further, a VA social worker who had been seeing the Veteran for individual therapy since February 2007 wrote in a November 2008 letter that the Veteran's PTSD symptomatology more closely approximated a 70 or a 100 percent rating as reflected by persistent danger of hurting himself or others, impairment in thinking and judgment, persistent paranoid thinking, an overwhelming sense of worthlessness and hopelessness, inability to perform the social and personal tasks of daily living, complete social isolation in order to avoid stimuli associated with his trauma, and the intense levels of emotional distress and the accompanying lack of problem solving and other cognitive skills, which impaired not only his employment but also his interpersonal relationships.

Based on the foregoing evidence, the Board finds that it is factually ascertainable that the Veteran's PTSD warranted a 100 percent rating on November 8, 2007, when the evidence showed that the Veteran's PTSD was manifested by total occupational and social impairment.  Therefore, the exception provided for in the 38 C.F.R. § 3.400(o)(2) applies in this case.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  As the date that entitlement to a 100 percent rating for PTSD arose precedes the claim by more than a year, the date that the claim is received is the proper effective date.  Id.

As such, the proper effective date for the grant of a 100 percent rating for PTSD is the date of the claim, and, thus, January 5, 2009 is the appropriate effective date for the grant of a 100 percent rating for PTSD.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1),(2).

The Board has carefully considered the applicability of the benefit-of-the-double doctrine.  However, the preponderance of the evidence is against assigning an effective prior to January 5, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a low back disability is reopened and, to that extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for migraine headaches is reopened and, to that extent, the appeal is granted.

Entitlement to a rating in excess of 10 percent for arthritis of the left wrist, previously evaluated as residuals of fracture of the left distal radius and styloid process of the ulna with arthritis, is denied.

Entitlement to an increased rating of 30 percent, and not higher, for scars of the right side of the neck, forehead and scalp, prior to October 23, 2008, is granted.

Entitlement to an increased combined rating of 40 percent, and no higher, for scars of the right side of the neck, forehead and scalp since October 23, 2008, is granted.

Entitlement to a compensable rating for residuals of fracture of the left 3rd rib is denied.

An effective date of January 5, 2009, for the grant of a 100 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As outlined above, the Board has reopened the claims of service connection for a low back disability and migraine headaches.  However, prior to appellate consideration of the issues by the Board, the Veteran must be afforded de novo consideration of the reopened claims on the merits by the RO.

Additionally, the Veteran's recent VA treatment records dated subsequent to September 2007 have been associated with the claims file since the claims were last adjudicated by the RO in the June 2010 statement of the case.  These records contain evidence pertinent to the claims for increased ratings for the Veteran's bilateral ankle and left leg disabilities, but they have not been previously considered by the RO in adjudicating the claims.  The RO consideration of this additional evidence is not waived.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

As multiple appealed claims for service connection and increased ratings have not yet been decided, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).
Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records for the Veteran from the VA Medical Center (VAMC) in Durango, Colorado, and all associated outpatient clinics, dated from January 2011 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Provide the Veteran with an examination to determine the nature and etiology of his low back disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests must be conducted.  The examiner is requested to identify all applicable diagnoses related to the Veteran's low back.  For any disability found, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the low back disability was caused by service, arose in service, or is otherwise related to service.  A complete rationale must be provided for any opinion offered.

If a low back disability is diagnosed and the opinion requested above is negative, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability was caused or aggravated by another service-connected disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

3.  Provide the Veteran with an examination to determine the nature and etiology of his headaches.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests must be conducted.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches are caused by service, arose in service, or are otherwise related to service.  A complete rationale must be provided for any opinion offered.

4.  After completing the above development, and any other development deemed necessary, readjudicate all pending claims on appeal taking into consideration all newly acquired evidence, specifically including the Veteran's recent VA treatment records dated from September 2007.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, consistent with his education and occupational experience.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

5.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


